Order entered November 21, 2012                                               005032




                                            In The


                                  i tritt oi exaz at alia
                                     No. 05-12-00955-CV

                        IN THE MA’FI’ER OF LATOYA ELLISON

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                         Trial Court Cause No. CV12-00279-V-292

                                          ORDER

        The Court has before it appellant’s November 19, 2012 motion to extend time to file his

brief. The Court GRANTS the motion and ORDERS appellant to file his brief by January 4,

2013.




                                                     JUSTICE